[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                                                               FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                        No. 05-16225                      December 19, 2006
                                                                        THOMAS K. KAHN
                                                                              CLERK
                          D. C. Docket No. 04-01045 CV-T-S

THOMAS D. STRICKLAND,

                                                           Plaintiff-Appellee,
                                                           Cross-Appellant,

                                            versus

SYLVIA SUMMERS,

                                                           Defendant-Appellant,
                                                           Cross-Appellee.



                     Appeals from the United States District Court
                         for the Middle District of Alabama


                                   (December 19, 2006)

Before DUBINA and WILSON, Circuit Judges, and CORRIGAN,* District Judge.

________________________
       *Honorable Timothy J. Corrigan, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

        In this 42 U.S.C. § 1983 action, Appellant Sylvia Summers (“Summers”)

appeals the district court’s denial of qualified immunity and discretionary function

immunity from liability for false imprisonment and malicious prosecution. Cross-

Appellant, Thomas Strickland (“Strickland”), appeals the district court’s entry of

summary judgment in favor of Summers on his false arrest claims.

        After reviewing the record, having the benefit of oral argument, and reading

the parties’ briefs, we affirm the district court’s judgment on the appeal and cross-

appeal based on the district court’s well-reasoned order filed on November 8,

2005.

        AFFIRMED.




                                          2